Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Nos vemos imposibilitados de endosar con nuestro voto la Opinión mayoritaria emitida por el Tribunal. La misma contraviene una norma jurisprudencial firmemente esta-blecida en nuestra jurisdicción.
Como correctamente se expresa en la Opinión mayorita-ria emitida, el propósito de la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico —Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2101 et seq.), en adelante Ley 170— fue reglamentar, de una manera uniforme, los procedimientos que se llevan a cabo en las distintas agencias administrativas del Go-bierno de Puerto Rico. La definición, que del término “agencia” contiene la Sec. 1.3 de la citada Ley 170,(1) es una sumamente amplia. De hecho, dicha definición es tan am-plia que prácticamente cobija a todas y cada una de las agencias administrativas gubernamentales existentes hoy día en Puerto Rico.
Basándose en ello, y en el hecho de que la Comisión Industrial de Puerto Rico (Comisión Industrial) no es una de las agencias específicamente excluidas en la citada Ley 170, la mayoría de los integrantes del Tribunal concluye que “es evidente” que la referida Ley 170 es de “aplicación a la Comisión Industrial”. Opinión mayoritaria, pág. 902.
*909Al así resolver, la mayoría del Tribunal pasa por alto el hecho importante de que la propia Ley 170 excluye de sus disposiciones, de una forma indirecta, a la citada Comisión Industrial al establecer, en su Sec. 4.1,(2) que las disposi-ciones de la misma únicamente serán aplicables a “aque-llas órdenes, resoluciones y providencias dictadas por agencias o funcionarios administrativos que deban o pue-dan ser revisadas por el Tribunal Superior de Puerto Rico (Énfasis suplido.)
Como es sabido, y conforme las disposiciones de la ley orgánica de la Comisión Industrial, las decisiones que emite esta agencia administrativa son revisables directa-mente ante el Tribunal Supremo de Puerto Rico. Ese hecho, por sí solo, remueve a la Comisión Industrial del ámbito de la citada Ley 170.
Con el propósito, hasta cierto punto incomprensible, de evadir esa realidad jurídica, la mayoría de los integrantes del Tribunal —sin citar fundamento jurídico alguno en apoyo de su acción— resuelven que parte de la referida Ley 170 es aplicable a la Comisión Industrial y parte de la misma no lo es. En consecuencia, la mayoría dispone —por fíat judicial— que son de aplicación a los procedimientos que se lleven a cabo ante dicha Comisión Industrial las disposiciones de la Sec. 3.15 de la Ley 170 (3 L.P.R.A. sec. 2165),(3) pero que, por el contrario, no le és de aplicación a *910la Comisión Industrial las secciones de la citada Ley 170 correspondientes al procedimiento de revisión judicial. Esto es, para efectos de la aplicación de la Ley 170, con-forme resuelve una mayoría de los integrantes del Tribunal, la Comisión Industrial era una agencia administrativa “híbrida”.(4)
“La moción de reconsideración será jurisdiccional para poder solicitar la revi-sión judicial.”
Al así actuar, naturalmente, el Tribunal ignora una norma que reiteradamente, hemos ratificado a través de los años; esto es, la sabia y jurídicamente correcta norma a los efectos de que al interpretar una ley no debemos tomar aisladamente, y por separado, cada uno de sus párrafos, secciones o incisos sino que venimos obligados a considerar todas sus disposiciones en conjunto. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64, 90 (1983); Delgado v. D.S.C.A., 114 D.P.R. 177, 182 (1983); Rocafort v. Álvarez, 112 D.P.R. 563, 571 (1982); Sales v. Samac Motor Corp., 92 D.P.R. 529, 540 (1965); Central Aguirre Sugar v. Srio. Hacienda, 91 D.P.R. 340, 347 (1964); Figueroa v. Díaz, 75 D.P.R. 163, 171 (1953).
En resumen, la conclusión errónea a la que llega la ma-yoría de los integrantes del Tribunal —esto es, de que la Ley 170 es parcialmente aplicable a la Comisión Industrial— es consecuencia directa de una lectura e interpreta-ción fraccionada, aislada y separada de las disposiciones *911de la citada Ley 170, lo cual, conforme la norma jurispru-dencial antes señalada, resulta ser improcedente en derecho.
Es por ello que disentimos.

(1) 3 L.P.R.A. sec. 2102.


(2) 3 L.P.R.A. sec. 2171.


(3) La sec. 2165 del Título 3 de L.P.R.A. establece:

“2165.— Reconsideración

“La parte adversamente afectadá por una resolución, u orden parcial o final podrá, dentro del término de veinte (20)' días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse pre-sentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consi-deración, el término para solicitar revisión empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la resolución de la agencia resolviendo definitivamente la moción cuya resolución deberá ser emitida y archi-*910vada en autos dentro de los noventa (90) días siguientes a la radicación de la moción. Si la agencia dejare de tomar alguna acción con relación a la moción de reconsidera-ción dentro de los noventa (90) días de haber sido radicada una moción acogida para resolución, perderá jurisdicción sobre la misma y el término para sobcitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que el tribunal, por justa causa, autorice a la agencia una prórroga para resolver, por un tiempo razonable.


(4) Como se señala en el esc. 1 de la Opinión mayoritaria emitida, mediante la Ley Núm. 92 de 5 de diciembre de 1991 y en lo pertinente, la Asamblea Legislativa enmendó la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico para disponer que las decisiones finales de la Comisión Industrial de Puerto Rico serán revisadas por el Tribunal Superior.
Ello, ni hace académico el caso de autos, ni subsana el error cometido por la Mayoría al emitir la presente decisión.